Exhibit 10.3

 

SECOND AMENDMENT
EMPLOYMENT AGREEMENT

 

This Second Amendment to the Employment Agreement is entered into between
GENERAL MOLY, INC., a Delaware corporation (the “Company”) and ROBERT I.
PENNINGTON (“Executive”) to be effective as of January 1, 2016 (“Effective
Date”).

 

RECITALS

 

A.                                    Executive has been employed by the Company
as its Chief Operating Officer (“COO”) since January 1, 2012, and prior thereto,
as the Company’s Vice President Engineering & Construction, since October, 2007.

 

B.                                    Effective as of December 27, 2012, the
Company and Executive entered into an Employment Agreement (the “Agreement”).

 

C.                                    Effective September 6, 2013, the Company
and Executive entered into a First Amendment to the Agreement providing for a
temporary salary reduction that was revoked on its terms effective with
reinstatement of Executive’s Base Compensation on January 16, 2015.

 

D.                                    The Company continues its efforts to
develop the Mt. Hope Project and its efforts to evaluate the Liberty Project,
both located in the state of Nevada.

 

E.                                     The Company and Executive now desire to
amend the Agreement to (i) extend the term of the Agreement and provide for
annual twelve month (12) renewals of the term; (ii) to provide separation pay
upon any non-renewal of term; and (iii) to revise the separation pay upon
involuntary termination of employment prior to a change of control or after the
expiration of the transition period, or during a transition period.

 

AMENDMENT

 

THEREFORE, in consideration of the foregoing and the mutual promises and
covenants set forth below, the parties agree as follows:

 

1.                                           Section 2 TERM is hereby amended
and restated to read in its entirety as follows:

 

TERM.  Subject to the provisions for early termination as hereinafter provided,
Executive’s employment under the terms and conditions of this Agreement shall
commence as of the Effective Date of this Second Amendment and shall
automatically renew for a successive twelve (12) month term on each annual
anniversary of the Effective Date of this Second Amendment, unless upon ninety
(90) days’ notice to Executive, Company shall notify Executive of its decision
to not renew the Agreement for another successive twelve (12) month term, and
therefore, this Agreement shall automatically terminate on December 31st of the
year of such notice, provided that if a Change of Control occurs prior to the
expiration of the Term specified in the preceding clause and the Term would
otherwise expire during the one-year period immediately following the Change of
Control (the “Transition Period”) as a result of application of the preceding
clause, then the Term shall end upon expiration of the Transition Period.   If
Executive remains employed by the Company after the Term has ended, then such

 

--------------------------------------------------------------------------------


 

continued employment will be based on such terms and conditions as may be
established from time to time by the Company, with no agreement or assurance
under this Agreement that Executive will be entitled to any separation pay or
benefits upon any termination of such continued employment.

 

2.                                           Section 4.3 (a) (i) and (ii), and
(b) (i) and (ii) only Payments Upon Termination of Employment Prior to a Change
of Control or After The Expiration of the Transition Period are hereby amended
and restated to read in its entirety as follows.

 

(a)                              Involuntary Termination By The Company For
Non-Renewal of Annual Twelve (12) Month Term; or Without Cause Prior To a Change
of Control or After the Expiration of the Transition Period. If (1) Company
should elect to not renew the Term for a successive twelve (12) month term; or
(2) Executive’s Termination Date occurs (y) during the Term, and (z) prior to a
Change of Control or after the expiration of the Transition Period, and if such
termination is involuntary at the initiative of the Company without Cause, then,
in addition to such Base Compensation that has been earned but not paid to
Executive as of the Termination Date, and in consideration of Executive’s
obligations under Section 8.2 below, the Company shall provide to Executive the
payments set forth in this Section 4.3(a), subject to the conditions described
in Section 4.5:

 

(i)                                     Separation Pay.  The Company shall pay
to Executive an amount equal to One Half (1/2) of Executive’s Annual Base
Compensation as of the Termination Date, representing six (6) months annual base
compensation, payable to Executive in approximately equal installments over six
(6) months, with such period commencing on the first normal payroll date of the
Company after the Termination Date and continuing thereafter in accordance with
the Company’s regular payroll schedule, but in no event shall such amount paid
under this Section 4.3(a)(i) exceed the lesser of two times (A) the limit of
compensation set forth in section 401(a)(17) of the Code as in effect for the
year in which the Termination Date occurs, or (B) Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service).  The Company and
Executive intend the payments under this Section 4.3(a)(i) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg.
§ 1.409A-1(b)(9)(iii).

 

(ii)                                  Make-up Payment.  In the event that
Executive’s separation pay under Section 4.3(a)(i) above is limited by
application of clause (A) or (B) thereof, then the Company shall make an
additional lump sum payment to Employee equal to the difference between (x) One
Half (1/2) of Employee’s Base Compensation as of the Termination Date and
(y) the amount payable to Employee under Section 4.3(a)(i).  Such lump sum
payment shall be paid to Employee no later than sixty (60) days following the
Termination Date, provided that Employee has satisfied the conditions described
in Section 4.5. The Company and Employee intend

 

2

--------------------------------------------------------------------------------


 

the payment under this Section 4.3(a)(ii) to be a short-term deferral under
Treas. Reg. § 1.409A-1(b)(4).

 

(b)                              Resignation By Executive For Good Reason Prior
To a Change of Control.  If Executive’s Termination Date occurs (y) during the
Term, and (z) prior to a Change of Control or after the expiration of the
Transition Period, and if such termination is the result of Executive’s
resignation for Good Reason, then, in addition to such Base Compensation that
has been earned but not paid to Executive as of the Termination Date, and in
consideration of Executive’s obligations under Section 8.2 below, the Company
shall provide to Executive the payments set forth in this Section 4.3(b),
subject to the conditions described in Section 4.5:

 

(i)                                     Separation Pay.  The Company shall pay
to Executive an amount equal to One Half (1/2) of Executive’s Annual Base
Compensation as of the Termination Date, representing six (6) months annual base
compensation, payable to Executive in approximately equal installments over nine
(9) months, with such period commencing on the first normal payroll date of the
Company after the Termination Date and continuing thereafter in accordance with
the Company’s regular payroll schedule, but in no event shall such amount paid
under this Section 4.3(b)(i) exceed the lesser of two times (A) the limit of
compensation set forth in section 401(a)(17) of the Code as in effect for the
year in which the Termination Date occurs, or (B) Executive’s annualized
compensation based upon the annual rate of pay for services to the Company for
the calendar year prior to the calendar year in which the Termination Date
occurs (adjusted for any increase during that year that was expected to continue
indefinitely if the Employee had not separated from service).  The Company and
Executive intend the payments under this Section 4.3(b)(i) to be a “separation
pay plan due to involuntary separation from service” under Treas. Reg.
§ 1.409A-1(b)(9)(iii).

 

(ii)                                  Make-up Payment.  In the event that
Employee’s separation pay under Section 4.3(b)(i) above is limited by
application of clause (A) or (B) thereof, then the Company shall make an
additional lump sum payment to Employee equal to the difference between (x) One
Half (1/2) of Employee’s Base Compensation as of the Termination Date and
(y) the amount payable to Employee under Section 4.3(b)(i).  Such lump sum
payment shall be paid to Employee no later than sixty (60) days following the
Termination Date, provided that Employee has satisfied the conditions described
in Section 4.5. The Company and Employee intend the payment under this
Section 4.3(b)(ii) to be a short-term deferral under Treas. Reg.
§ 1.409A-1(b)(4).

 

3.                                      Section 4.4(a)(ii) Additional Separation
Pay and (iii) Make Up Payment for termination of employment during the
transition period is hereby amended and restated to read in its entirety as
follows.

 

(ii)                                  Additional Separation Pay.  The Company
shall pay to Executive an amount equal to Two (2) times Executive’s Base
Compensation as of the Termination Date, payable to Executive in approximately
equal

 

3

--------------------------------------------------------------------------------


 

installments over twelve (12) months, with such period commencing on the first
normal payroll date of the Company after the Termination Date and continuing
thereafter in accordance with the Company’s regular payroll schedule, but in no
event shall such amount paid under this Section 4.4(a)(ii) exceed the lesser of
two times (A) the limit of compensation set forth in section 401(a)(17) of the
Code as in effect for the year in which the Termination Date occurs, or
(B) Executive’s annualized compensation based upon the annual rate of pay for
services to the Company for the calendar year prior to the calendar year in
which the Termination Date occurs (adjusted for any increase during that year
that was expected to continue indefinitely if the Employee had not separated
from service).  The Company and Executive intend the payments under this
Section 4.4(a)(ii) to be a “separation pay plan due to involuntary separation
from service” under Treas. Reg. § 1.409A-1(b)(9)(iii).

 

(iii)                               Make-up Payment.  In the event that
Employee’s separation pay under Section 4.4(a)(ii) above is limited by
application of clause (A) or (B) thereof, then the Company shall make an
additional lump sum payment to Employee equal to the difference between (x) two
times Employee’s Base Compensation as of the Termination Date and (y) the amount
payable to Employee under Section 4.4(a)(ii).  Such lump sum payment shall be
paid to Employee no later than sixty (60) days following the Termination Date,
provided that Employee has satisfied the conditions described in Section 4.5. 
The Company and Employee intend the payment under this Section 4.4(a)(iii) to be
a short-term deferral under Treas. Reg. § 1.409A-1(b)(4).

 

4.                                      Section 8.2 Non-Competition (b) is
hereby amended with the addition of the “during the Transition Period, and six
(6)months outside of the Transition Period” following the word “reason”, in the
third line.

 

Except for this Second Amendment to the Agreement, all terms and conditions of
the Agreement, shall remain in full force and effect.

 

[Signature Page to Follow]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment to
the Employment Agreement as of the dates set forth below, effective as of the
Effective Date first set forth above.

 

 

COMPANY:

 

 

 

GENERAL MOLY, INC.

 

 

 

 

 

By:

/s/ R. Scott Roswell

 

 

 

 

Name:

R. Scott Roswell

 

 

 

 

Its:

Chief Legal Officer

 

 

 

 

Date:

 

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Robert I. Pennington

 

ROBERT I. PENNINGTON

 

 

 

 

Date:

 

 

5

--------------------------------------------------------------------------------